Citation Nr: 1019864	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-38 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1964 to November 
1966. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which, inter alia, denied the 
Veteran's request for service connection for PTSD.  The Board 
considers the Veteran's claim for PTSD as encompassing all 
psychiatric disorders evident in the record, pursuant to the 
decision of the Court of Appeals for Veterans Claims in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that 
the scope of a mental health disability claim includes any 
mental health disability that could reasonably be encompassed 
by the claimant's description of the claim, reported 
symptoms, and the other information of record).

The Board notes that the Veteran raised a claim for right and 
left shoulder condition due to stress in an August 2007 
statement.  However, in June 2008, the Veteran withdrew this 
claim, and no further action is necessary.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

Before addressing the Veteran's service connection claim for 
an acquired psychiatric disorder on the merits, the Board 
finds that additional development of the evidence is 
required.

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV)); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2009).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  A "clear" diagnosis of PTSD is no 
longer required.  Rather, a diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
simply mandates that, for VA purposes, all mental disorder 
diagnoses must conform to the DSM-IV.  See 38 C.F.R. 
§ 3.304(f) (2009).  

The Veteran has submitted a private treatment record from R. 
B., M.D., dated in August 2007, which documents the Veteran's 
diagnosis of PTSD.  Therefore, with evidence of a competent 
diagnosis of PTSD, the Board must determine if there is 
credible supporting evidence that the Veteran's alleged in-
service stressors actually occurred, as well as medical 
evidence of a link between his PTSD stressors and his PTSD 
diagnosis.  See 38 C.F.R. § 3.304(f)(3) (2009); Cohen, 10 
Vet. App. at 147; see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  In regards to verifying the Veteran's in-service 
stressors, if the Veteran did not engage in combat with the 
enemy, or if the Veteran engaged in combat, but the alleged 
stressor is not combat-related, the Veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the Veteran's 
testimony or statements.  See Cohen, 10 Vet. App. at 143; see 
also Moreau, 9 Vet. App. at 395.  

The Veteran has indicated that he experienced the following 
events as PTSD stressors:  First, the Veteran has indicated 
that he caught pneumonia during Basic Training.  See the 
Veteran's statement of August 2007.  Second, the Veteran 
alleges that during his service in Vietnam he witnessed the 
immolation of a young man for cultural reasons.  See the 
private treatment record from R.B., M.D., dated in August 
2007.  Third, during October and November of his time in 
Vietnam, the Veteran was in Tay Ninh, and the enemy attacked 
his camp with mortars on more than two occasions.  See the 
Veteran's statement of August 2007.  During one such attack, 
the enemy hit the Veteran's truck, and his friend, Z., was 
wounded in the arm.  Id.  Fourth, the Veteran has also 
asserted that while he was participating in a delivery convoy 
traveling to or through "Cuchi," his convoy was attacked, 
and he was rescued by the 25th Infantry Co., whereupon he was 
required to remain in the jungle for several weeks before 
returning to his unit.  See the Veteran's statement of August 
2007, stressor statement of August 2007, and the private 
treatment record from R.B., M.D., dated in August 2007.  
Fifth, the Veteran has indicated that during his service he 
was working with a Sgt. H., and another colleague, Z., and 
they were assigned to move dead bodies and the associated 
personal affects brought in on helicopters.  See the 
Veteran's statement of August 2007, stressor statement of 
August 2007, and the August 2007 private treatment record 
from R.B., M.D..  

A review of the Veteran's service personnel records (SPRs) 
indicates that he served in the Republic of Vietnam from June 
1966 to November 1966.  During this time he was assigned to 
the 228th Supply Support Company.  The Veteran's military 
occupational specialty is listed as canvas leather repairman 
on his Department of Defense Form 214, and his SPRs indicate 
that he also performed duty as a truck driver.  As such, his 
SPRs do not indicate that he experienced combat, and the 
evidence does not show that his current psychiatric 
disability is the result of combat.  Accordingly, the Veteran 
is not afforded the combat presumption set forth in 
38 U.S.C.A. § 1154(b), and, therefore, there must be evidence 
to corroborate the Veteran's statements regarding his PTSD 
stressors.  See Cohen, 10 Vet. App. at 143.  

In regards to the claim that he was diagnosed with pneumonia 
during Basic Training, the only evidence of such an incident 
is a service treatment record (STR) dated in April 1965, 
about four months after he entered active military service, 
which indicates that the Veteran was treated for a sore 
throat.  Treatment for a sore throat is insufficient to show 
treatment for pneumonia, so there is insufficient evidence to 
corroborate the Veteran's testimony as to being treated for 
pneumonia as a causal stressor for his PTSD.

As to the second contention that the Veteran witnessed the 
immolation of a young man for cultural reasons, this stressor 
is either unverifiable or cannot be verified based on the 
information provided by the Veteran.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
In such an instance, a credible buddy statement from a fellow 
soldier, or some other credible corroborating evidence, is 
required in order to corroborate the alleged stressor.  
Cohen, 10 Vet. App. at 143; Moreau, 9 Vet. App. at 395.  In 
this regard, further corroborating evidence was requested by 
the AOJ in the February 2007 letter; however, the Veteran 
failed to provide any information to help identify or 
corroborate such an incident.  Finally, the Veteran has not 
provided any indication as to how such an event could be 
connected to his current PTSD.  The Board notes that the VA's 
duty to assist is not a one-way street.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  As such, without sufficient corroborating 
evidence of this in-service stressor, the Board is unable to 
consider a grant service connection for an acquired 
psychiatric disorder on the basis of this incident.  

In regards to the Veteran's third stressor, the Veteran has 
claimed that during October and November of his time in 
Vietnam, the Veteran was stationed in Tay Ninh, and the enemy 
attacked him more than two times.  See the Veteran's 
statement of August 2007.  At one point, the enemy hit his 
truck, and his friend, Z., was wounded in the arm.  Id.  In 
this case, the Veteran has provided an approximate date and 
location for the event, as well as the name of a fellow 
service member who was injured during the incident.  
Furthermore, his unit of assignment at that time is indicated 
as being the 228th Supply and Service Company.  However, 
there is no evidence that the AOJ has attempted to find 
corroborating evidence of this incident.  As the Veteran has 
provided sufficient evidence for an attempt to verify this 
incident, the AOJ should contact the U.S. Army Joint Services 
and Research Center (JSRRC) (formerly known as USASCURR) and 
provide a description of the alleged in-service stressor to 
attempt to verify this event. 

Finally, in regards to the alleged incident of an attack 
during convoy duty, and the handling of dead bodies, the AOJ 
has attempted to verify these two stressors by contacting the 
JSRRC in November 2007.  After searching through numerous 
relevant records, the JSRRC responded that it was unable to 
confirm the Veteran's assertions regarding a convoy attack.  
The AOJ requested that the Veteran provide further details, 
such as dates or the names of any casualties involved, if 
possible, in the February 2008 letter; however, the Veteran 
was unable to provide any dates more specific than during his 
entire period of service in Vietnam (i.e. from June 1966 to 
November 1966).  The Board notes that, there is a "buddy" 
statement from G.S. which indicates that the Veteran was sent 
to take part in a convoy supplying "Cuchi," and that the 
Veteran was absent for two weeks during this period.  
However, the statement by G.S. indicates that he was not 
present during the alleged convoy attack, and therefore he 
cannot provide direct corroborating evidence of the alleged 
attack, nor has he shown that the Veteran was considered 
missing in action during this time.  As such, the convoy 
attack incident has not been sufficiently corroborated to the 
Board to consider a grant of service connection for PTSD on 
the basis of this attack.

However, in regards to the Veteran's contention that he was 
assigned to handle dead bodies during his service in Vietnam, 
the JSRRC was able to confirm that the "228th Supply and 
Service Company operated a graves registration point in Tay 
Ninh."  In addition, the statements from both G.S., and 
C.S., indicate that they witnessed the Veteran during an 
assignment to handle dead bodies.  The Board emphasizes that 
as stated by the United States Court of Appeals for Veterans 
Claims, corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  

As such, there is sufficient evidence to corroborate one of 
his alleged stressors.  Furthermore, the Veteran has provided 
medical evidence of a diagnosis of PTSD.  Therefore, the 
remaining question is whether or not the Veteran's current 
diagnosis of PTSD is connected to his in-service event.  The 
private treatment record from R.B., M.D., dated in August 
2007, appears to indicate that the Veteran's PTSD is related 
to his service in Vietnam.  Unfortunately, this record is 
insufficient to allow the Board to grant service connection 
for an acquired psychiatric disorder, to include PTSD, as 
R.B., M.D. has not provided any analysis or rationale for how 
the Veteran's current PTSD is connected to the in-service 
stressor which has been confirmed.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (a medical opinion that 
contains only data and conclusions is accorded no weight).

Therefore, as at least one of the Veteran's claimed stressors 
is corroborated (that of the experience of handling dead 
bodies during service in Vietnam at Tay Ninh), the Veteran 
should be scheduled for a VA psychiatric examination by a VA 
psychiatrist to obtain a medical opinion concerning the 
etiology of any current psychiatric disorders, to include 
PTSD, on the basis of in-service incurrence.  38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As noted above, the Court 
has held that claims for service connection for PTSD 
encompass all psychiatric disabilities raised by the evidence 
or the record.  Clemons v. Shinseki, 23 Vet. App. at 5.  
Therefore, in regards to the possibility of a seperate 
acquired psychiatric disorder other than PTSD,  the AOJ has 
obtained documentaion indicating that he was treated for 
"Panic D/S w/o Agarophobia" (see the VA medical treatment 
record dated in October 2003), and during service the Veteran 
was diagnosed with "passive dependent personality," which 
was indicated as being "chronic, severe, manifested by 
helplessness, indecisiveness, poor stress tolerance, extreme 
dependency needs, anxiety and nervousness, and insomnia."  
The Board notes that a personality disorder is not a 
disability within the meaning of legislation authoring 
veterans' benefits.  See 38 C.F.R. § 3.303(c) (2009).  
However, the VA psychiatric examination should address all 
the evidence of record, and conclusively state the current 
diagnosis, or diagnoses, of any acquired psychiatric 
disorders the Veteran may be experiencing, and whether or not 
any of those are related to or caused by his service, or 
whether or not any currently diagnosed disorder is actually 
the correction of a disorder which was misdiagnosed during 
service.

Accordingly, the case is REMANDED for the following action:

1.  	Whether or not the Veteran 
provides new information to identify 
any further in-service stressors, or 
further corroboration of any of the 
stressors already provided by the 
Veteran, the AOJ must take appropriate 
action to confirm the stressor which 
has been adequately identified by the 
Veteran and request a search to confirm 
the stressor by contacting the JSRRC, 
or other appropriate agency if the AOJ 
determines that another entity would 
hold the appropriate records.  

	In particular, the AOJ must attempt to 
confirm the mortar attacks alleged by 
the Veteran to have occurred during his 
time in Vietnam while assigned to Tay 
Ninh, in particular any event in which 
his vehicle was attacked, which also 
resulted in an injury to Z., (also 
referred to as S.).  The request should 
attempt to confirm whether the Veteran 
and a service member named either Z. or 
S. were assigned in the same area or to 
the same unit, and whether or not their 
area came under rocket or mortar 
attacks from October to November 1966, 
and whether a Z. or S. was injured in 
such an incident.

	A copy of the Veteran's SPRs, with his 
description of the incident, should be 
forwarded to the JSRRC, or other 
appropriate agency, along with the 
request.  This request should include a 
request for records relevant to the 
Veteran's unit or higher command, to 
include information about the actions 
and circumstances of service at Tay 
Ninh, such as the available unit 
history, command diary, higher command 
history, and the like, as necessary for 
the appropriate time period.

2.	After the AOJ has received a response 
from the JSRRC, prepare a summary of 
the verified in-service stressors for 
the VA examiner to consider.  At this 
time the statement should include the 
incident of handling dead bodies in Tay 
Ninh.  Only this verified stressor 
should be considered by the VA 
examiner, since no other stressors have 
been verified (unless the Veteran 
provides corroborating evidence of 
another event).   

3.	Schedule the Veteran for a VA 
psychiatric examination by a 
psychiatrist to determine the nature 
and etiology of any acquired 
psychiatric disorder present.  Advise 
the Veteran that failure to report for 
his scheduled VA examination, without 
good cause, may have adverse 
consequences on his claim.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of the Veteran's pertinent 
history.  The examination report must 
state whether such a review was 
accomplished.  

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion responding to the following 
questions:

(A)	Does the Veteran have PTSD, or 
another acquired psychiatric 
disorder?

(B)	If the Veteran does have PTSD, 
is it at least as likely as 
not (meaning 50 percent or 
more probable) that the 
Veteran's PTSD is related to 
his verified stressor (please 
only consider the verified 
stressor as related to the 
Veteran's PTSD)? 


(C)	If the VA psychiatric examiner 
determines that the Veteran 
has an acquired psychiatric 
disorder other than PTSD, is 
it at least as likely as not 
that the Veteran experiences 
an acquired psychiatric 
disorder as a result of his 
military service, including 
his verified stressor?

(D)	Are any of the Veteran's 
current acquired psychiatric 
disorders corrections of an 
acquired psychiatric disorder 
which was misdiagnosed during 
the Veteran's military 
service?  The examiner should 
address the in-service 
diagnosis of passive dependent 
personality.

At this time, the VA psychiatric 
examiner should only consider the 
following as verified:  the in-service 
handling of dead bodies at Tay Ninh.  
If the Veteran provides evidence 
sufficient to corroborate other in-
service stressors, the AOJ must 
indicate this to the VA psychiatric 
examiner, and the VA psychiatric 
examiner should also consider these 
other PTSD stressors. 

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather, 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

4.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
Supplemental Statement of the Case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


